TERRELL, Justice.
Petitioner was tried and convicted on two informations charging larcency of cattle. He was sentenced to two years imprisonment at hard labor on each information, they having been consolidated for trial. Nothing was said in the judgments as to whether sentences should run concurrently or consecutively. Writ of habeas corpus was granted on the contention that petitioner' was held illegally contrary to Section 921.16, F.S.A. Return of respondent shows that petitioner by appeals to this court and certiorari to the Supreme Court of the United States stayed his commitment until January 25, 1954, and has not served, including all gain time allowable, either of his two year sentences.
 There is no showing that respondent will not follow the provisions of Section 921.16, F.S.A., when petitioner becomes entitled to its benefits. The presumption is that officers will do their duty as the law directs them. Miami Retreat Foundation *593v. Ervin, Fla.1953, 66 So.2d 667; Clements v. Starbird, 152 Fla. 155, 12 So.2d 578. Petitioner has not carried the burden of showing that he is entitled to claim any of the benefits of Section 921.16, F.S.A.
It follows that his application for habeas corpus was premature. Petitioner is accordingly remanded to the custody of the respondent and the writ of habeas corpus is quashed.
It is so ordered.
DREW, C. J., and ROBERTS and SE-BRING, JJ., concur.